DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114) filed 09/24/2020, the Response and Amendment filed 12/03/2020, and the Response and Amendment filed 03/16/2021 is acknowledged. 
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 140, 142-149, 152, 154-156, 161-163, 167-172, 174-178 and 191-233
Withdrawn claims: None
Previously cancelled claims: 1-139, 141, 150, 151, 153, 157-160, 164-166, 173, and 179-190
Previously allowed claims: 140, 142-149, 152, 154-156, 161-163, 167-172, 174-178 and 191-233
Newly cancelled claims: 223
Amended claims: 140, 177, 218, 224, 227, 228, 231 and 232
New claims: None
Claims currently under consideration: 140, 142-149, 152, 154-156, 161-163, 167-172, 174-178, 191-222, and 224-233
Currently rejected claims: None
Allowed claims: 140, 142-149, 152, 154-156, 161-163, 167-172, 174-178, 191-222, and 224-233

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claims as presently amended requiring at least one characteristic of a substitute dairy product to be that of the respective dairy products produced using mammalian milk, where such characteristic is specifically a result of the addition of recombinant β-lactoglobulin and k-casein, and where the product does not comprise any other milk proteins, are novel and non-obvious over the cited prior art. Applicant’s arguments regarding structural differences between naturally-produced protein and recombinant protein and the consequent lack of predictability in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793